DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered. 
Claims 22-35 remain pending in the application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 22-35 are allowed.
Regarding claim 22, the prior art of record, in combination with other limitations of the claim(s) is silent on “the control circuit comprises a relay connected to the motor, wherein the control circuit is configured to: determine a position of the working portion in the end effector based on the digital signals from the digital rotary encoder; compare a level of the motor current to a threshold motor current level; and change the current supplied to the motor by changing a state of the relay when both the working portion is within a specified position range in the end effector and the motor current level exceeds a threshold motor current level for the specified position range”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 28, the prior art of record, in combination with other limitations of the claim(s) is silent on “wherein the motor control means comprises a relay connected to the motor, and wherein the motor control means is for: modulating a width of power pulses supplied to the motor from the battery; determining a position of the working portion in the end effector based on the digital signals from the digital rotary encoder; comparing a level of the motor current to a threshold motor current level; and changing the current supplied to the motor by changing a state of the relay when the motor current level exceeds the threshold motor current level for a specified 
Regarding claim 34, the prior art of record, in combination with other limitations of the claim(s) is silent on “wherein the control circuit comprises a relay connected to the motor, wherein the control circuit, and wherein the control circuit is configured to: determine a position of the working portion in the end effector based on the output signals from the rotary encoder; and compare a current through the motor with a threshold and change the current to the motor by changing a state of the relay when both the working portion is within a specified position range in the end effector and the motor current level exceeds a threshold motor current level for the specified position range”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Any remaining claims are allowed for depending on one of the above allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571)272-0356.  The examiner can normally be reached on Mon-Fri 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.A/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731